MEMORANDUM **
Julio Cesar Arroyave-Villareal appeals from the 70-month sentence imposed following his guilty-plea conviction for conspiracy to possess cocaine on board a vessel, in violation of 46 App. U.S.C. § § 1903(a), (c)(1)(A), (f), and (j). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Arroyave-Villareal contends that his sentence is unreasonable because the district court did not take into account the need to avoid unwarranted sentence disparities, as directed by 18 U.S.C. § 3553(a)(6). We disagree.
A review of the record demonstrates that the district court did in fact discuss the matter of sentence disparities and the section 3553(a) factors.
Accordingly, we conclude that the 70-month sentence is not unreasonable.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.